Order of December 13, 2012 Withdrawn; Appeal Reinstated and Order filed
January 8, 2013




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00675-CV
                                   ____________

                      IN THE MATTER OF J.W., a Juvenile


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-01177J

                                      ORDER

         On December 13, 2012, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the reporter’s record. On December 20, 2012, the reporter’s record was
filed.

         Accordingly, our order of December 13, 2012, is withdrawn. The appeal is
reinstated. Appellant’s brief is due on or before February 7, 2013.

                                       PER CURIAM